         Case 1:20-cv-02974-PGG Document 40 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRECISION MEDICINE GROUP, LLC, and
PRECISIONADVISORS GROUP, INC.,

                            Plaintiffs,                              ORDER

             - against -                                        20 Civ. 2974 (PGG)

BLUE MATTER, LLC, NAINA AHMAD,
JOSE JAUREGUI, and MRIDUL
MALHOTRA,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at yesterday’s conference, Plaintiff shall have until July 2, 2020 to

file an amended complaint. To the extent that Defendants wish to move to dismiss, Defendants

should file a letter with a stipulated briefing schedule by July 9, 2020. Plaintiff has agreed to

withdraw its Accounting claim (Cmplt. (Dkt. No. 1) ¶¶ 210-11) and that claim is therefore

dismissed. Finally, because George Schwab has passed away, the Clerk of Court is directed to

terminate his appearance.

Dated: New York, New York
       June 26, 2020
